FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MEI HUA HAN,                                     No. 13-73010

               Petitioner,                       Agency No. A098-465-054

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Mei Hua Han, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on numerous inconsistencies between Han’s application and testimony

regarding her husband’s death and her alleged interactions with police. See id. at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). The BIA reasonably rejected Han’s explanations. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible

testimony, Han’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Han’s CAT claim fails because it is based on the same evidence the

BIA found not credible, and Han does not point to any record evidence that

compels the conclusion that it is more likely than not she would be tortured by or

with the acquiescence of the government if returned to China. See Shrestha, 590
F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          2                                     13-73010